Citation Nr: 0911326	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-06 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extraschedular rating under 38 C.F.R. 
3.321(b)(1) for the Veteran's service-connected bilateral 
spondylolysis with spondylolisthesis at L5 with scoliosis and 
radiculopathy, left lower extremity associated with bilateral 
spondylolysis with spondylolisthesis at L5 with scoliosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1986 to 
August 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board video conference hearing was held in November 
2007.  This matter was remanded in January 2008.  A review of 
the record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Veteran claims unemployability due to service-connected 
lumbar spine disability.  A claim of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) is referred to the RO for appropriate action.  
Roberson v. Principi, 251 F.3d 1378, 1384 (2001).


FINDING OF FACT

All symptoms and level of disability resulting from the 
Veteran's service-connected bilateral spondylolysis with 
spondylolisthesis at L5 with scoliosis and radiculopathy, 
left lower extremity associated with bilateral spondylolysis 
with spondylolisthesis at L5 with scoliosis are adequately 
addressed and compensated by his assigned schedular ratings.





CONCLUSION OF LAW

An extraschedular rating under 38 C.F.R. 3.321(b)(1) for the 
Veteran's service-connected bilateral spondylolysis with 
spondylolisthesis at L5 with scoliosis and radiculopathy, 
left lower extremity associated with bilateral spondylolysis 
with spondylolisthesis at L5 with scoliosis is not warranted.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 3.321(b)(1) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a September 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board also notes that the September 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in his possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the Veteran in September 2003, which was prior 
to the March 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim.  The Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  

In the present appeal, the September 2003 VCAA letter 
provided notice of what type of information and evidence was 
needed to substantiate the claim for an increased rating.  
Further, in March 2006, the RO sent a letter to the Veteran 
providing notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  Thus, the requirements set forth in 
Dingess/Hartman have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes Social 
Security Administration (SSA) records, VA treatment records 
and VA examination reports.  The Board notes that the Veteran 
indicated that he had received treatment at the VA Medical 
Center (VAMC) in San Antonio.  However, in a March 2007 
memorandum, the RO outlined its attempts to obtain treatment 
records from the San Antonio VAMC and made a formal finding 
that such records were not available based on a January 2006 
negative response from the VAMC.  Thus, the Board finds that 
the RO has met its duty to assist.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.

The Veteran was afforded VA examinations in January 2004, 
June 2005 and March 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Criteria & Analysis

The Veteran's orthopedic manifestations of his service-
connected lumbar spine disability, bilateral spondylolysis 
with spondylolisthesis at L5 with scoliosis, is currently 
rated 40 percent disabling under DC 5292.  This contemplates 
severe limitation of lumbar spine motion.  A higher schedular 
rating is warranted for ankylosis of the lumbar spine.  See 
38 C.F.R. § 4.71a, DC 5289 (in effect prior to Sept. 26, 
2003); 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (in effect since Sept. 26, 2003).

Additionally, the Veteran's neurologic manifestations of his 
service-connected lumbar spine disability, left lower 
extremity radiculopathy, is currently rated 10 percent 
disabling under DC 8520.  This rating contemplates mild 
incomplete paralysis of the sciatic nerve.  A higher 
schedular rating is warranted for paralysis of the sciatic 
nerve which is more than mildly disabling in degree.  
38 C.F.R. § 4.124a.

The issue of whether the Veteran is entitled to higher 
ratings under the applicable schedular criteria is not 
currently before the Board, having been finally decided in a 
January 2008 Board decision.  However, in the January 2008 
decision, the Board referred an additional issue as to 
whether the Veteran may be entitled to additional 
compensation on an extraschedular basis under 38 C.F.R. 
§ 3.321(b).

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity 
with the additional proviso that the Secretary 
shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where 
the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, 
upon field station submission, is authorized to 
approve on the basis of the criteria set forth in 
this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-
connected disability or disabilities.  The 
governing norm in these exceptional cases is: A 
finding that the case presents such an 
exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization 
as to render impractical the application of the 
regular schedular standards. 

In a decision by the Court issued after the Board's January 
2008 decision, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

VA's General Counsel has stated that consideration of an 
extra-schedular rating under 3.321(b)(1) is only warranted 
where there is evidence that the disability picture presented 
by the Veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the Veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).  

The caselaw is clear that the Board has no legal authority to 
assign an extra-schedular rating under 38 C.F.R. § 3.321(b) 
without first referring the claim to the Director, 
Compensation and Pension Service for initial review.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  There is no direct 
statutory or regulatory provision which specifically 
authorizes the Board to assign an extra-schedular rating at 
all.  The Court itself has not directly addressed this issue 
in any precedential type of way, but the dissent in Floyd 
indicated that the Board has an implied power to do so.  As 
noted in Floyd, the provisions of 38 C.F.R. § 3.321(b) do not 
provide criteria or guidance for what percentage rating 
should or could be assigned on an extra-schedular basis.  
Floyd, 9 Vet. App. at 97.  See also Bowling v. Principi, 15 
Vet. App. 1 (2001) (discussing the applicability of the Floyd 
decision in an issue involving whether the Board has the 
authority to assign a TDIU rating under 4.16(b)).  

As held in the Board's January 2008 decision, the lay and 
medical evidence reasonably establishes the Veteran's lumbar 
spine motion has ranged from full range of motion to flexion 
limited to 20 degrees, with medical opinion describing severe 
functional impairment during flare-ups of disability.  In 
order to award a 40 percent rating, the Board had to resort 
to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and also 
apply the benefit of the doubt rule in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  There is no medical evidence of 
ankylosis.  

In other words, the lay and medical evidence of record did 
not clearly establish that the Veteran's level of disability 
met the criteria for a 40 percent rating, and the Board 
resorted to various regulatory provisions intended to 
liberalize the evidentiary standard in favor of the Veteran.

The lay and medical evidence also reasonably establishes that 
the Veteran's left lower extremity radiculopathy is 
manifested by a disability picture consistent with mild 
incomplete paralysis of the sciatic nerve.  Notably, a May 
2004 electromyography (EMG) study found no evidence of left 
lumbar radiculopathy, and physical examinations have not 
demonstrated any motor deficits except for decreased deep 
tendon reflexes.  In November 2007, the Veteran testified 
that his left leg functioned normally "almost all the time" 
except during acute exacerbations, with three to four falls 
over the last several years.

In other words, the lay and medical evidence of record 
reflected essentially no factors which would have entitled 
the Veteran to a rating in excess of 10 percent for his left 
lumbar radiculopathy.

Notably, the record also does not reflect that the Veteran 
experiences pronounced IVDS or has experienced incapacitating 
episodes of IVDS having a total duration of 6 weeks or more, 
which is another potential schedular basis for a higher 
rating.  38 C.F.R. § 4.71a, DC 5293 (in effect prior to Sept. 
26, 2003); 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, DC 5243 (in effect since 
Sept. 26, 2003).

Overall, the Board is of the opinion that all symptoms and 
level of disability resulting from the Veteran's service-
connected bilateral spondylolysis with spondylolisthesis at 
L5 with scoliosis and radiculopathy, left lower extremity 
associated with bilateral spondylolysis with 
spondylolisthesis at L5 with scoliosis are adequately 
addressed and compensated by his assigned schedular ratings.  
Notably, the schedule provides higher ratings for both his 
orthopedic and neurologic manifestations of IVDS, but he does 
not possess the requisite findings for additional 
compensation.  According to the holding in Thun, the assigned 
schedular evaluations are adequate and extraschedular 
compensation is not for consideration.

However, the medical evidence does include an assessment by a 
VA examiner that the Veteran has one of the worst cases of 
foraminal stenosis and spondylolisthesis he had ever seen, 
the Veteran claims unemployability due to his service-
connected disability, and SSA has found the Veteran 
unemployable due to "[d]isorders of Back (discogenic and 
degenerative.)"  As such, the Board had referred his case to 
the Director, Compensation and Pension Service for extra-
schedular consideration.

Administrative review of extra-schedular evaluation by the 
Director, Compensation and Pension Service of the Department 
of VA dated in August 2008 reflects opinion that the Veteran 
is adequately compensated for spondylosis with 
spondylolisthesis of the lumbar spine and for left leg 
radicular pain with mild sensory loss and decreased deep 
tendon reflexes.  The Director noted that the Veteran's 
ranges of motion were mildly limited.  While his main 
complaint was pain in the left leg with activity, the Veteran 
was found to be able to work in a sedentary job.  This 
Service found that entitlement to an extra-schedular 
evaluation for service-connected spondylosis with 
spondylolisthesis of the lumbar spine or for left leg 
radicular pain is not warranted.  

At this point, it is unclear to the Board whether it has any 
authority to question the determination by the Director, 
Compensation and Pension Service.  As reflected in 38 C.F.R. 
§ 3.321(b), the determination of extra-schedular 
consideration is specifically invested in the Director, 
Compensation and Pension Service, no provision speaks to the 
Board's authority to assign an extraschedular evaluation, and 
no provision provides any criteria which provides guidance as 
to what percentage increase could be provided.  

To the extent the Board has any jurisdiction in this matter, 
the Board finds no basis in this record to warrant an 
extraschedular evaluation.  

Upon VA examination in January 2004, the Veteran stated that 
he was unemployed for over two years and could no longer do 
manual labor.  

VA outpatient treatment records dated in October 2004 reflect 
that the Veteran had not worked for 3 years in his previous 
job in the construction industry due to back and leg pain.  
The examiner indicated that the Veteran would not be able to 
return to a heavy labor construction type job that involved a 
lot of lifting.  

The Veteran underwent another VA examination in March 2006.  
The examiner found that the Veteran would not be able to work 
in a strenuous job environment like before in the 
construction business due to his lumbar spine condition.  
However, the examiner indicated that the Veteran could do a 
more sedentary job like a desk job or salesman's job.  

SSA records have also been associated with the claims file 
which show that the Veteran was found to be disabled as of 
July 2003 due to disorder of back (discogenic and 
degenerative).  Notably, SSA adjudicates disability claims 
under different legal standards.  This decision did not cite 
any medical opinion finding the Veteran unemployable due to 
his lumbar spine disability symptoms.

Overall, the competent medical evidence shows that the 
Veteran is capable of sedentary employment.  In general, VA's 
rating criteria compensate for loss of working time from 
exacerbations or illnesses commensurate with the level of 
disability assigned.  38 C.F.R. § 4.1.  As noted by VA's 
General Counsel, in view of the availability of medical 
leave, leaves of absence, and other routine accommodations 
for periods of incapacity, it is reasonable to conclude that 
some periods of incapacity or time lost from work would not 
preclude a veteran from securing or maintaining substantially 
gainful employment.  VAOPGCPREC 5-2005 (Nov. 25, 2005).  
Based upon the above, the Board finds no basis to determine 
that the opinion by the Director, Compensation and Pension 
Service is either arbitrary or capricious, and finds no 
competent medical evidence indicating that the Veteran's 
overall orthopedic and neurologic manifestations of his 
lumbar spine disability markedly interferes with his 
employability.  The appeal, therefore, is denied.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than set forth herein.


ORDER

An extraschedular rating for the Veteran's service-connected 
bilateral spondylolysis with spondylolisthesis at L5 with 
scoliosis and radiculopathy, left lower extremity associated 
with bilateral spondylolysis with spondylolisthesis at L5 
with scoliosis is denied.  





____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


